                                

Patrick Kolenik

24 Harriet Place

Massapequa NY 11758







May 8, 2009







Mr. Jonathan Shultz

Chief Financial Officer

IdeaEdge, Inc.

6440 Lusk BoulevardSuite 200San Diego, CA 92121







Dear Jonathan;




As per our discussions of earlier dates, Patrick Kolenik (“Kolenik”) is pleased
to act as a non-exclusive consultant to IdeaEdge, Inc. (the “Company”) in
connection with the Company’s interest in creating a strategy for growing the
core business, creating market awareness, providing general strategic corporate
advice and providing advice regarding potential capital raises, acquisitions
and/or the potential sale of the Company.  It is understood that Kolenik is not
a registered broker dealer nor a member of a registered broker dealer.




Strategic Advisory Services




Kolenik will provide strategic assistance and advice as the Company may
reasonably request, including the following:




a)

Visit with representatives of the Company to learn more about its operations,
business and financial condition;

b)

Arrange for the Company to meet potential open market purchasers of the
Company’s shares;

c)

Assist the Company in its efforts to increase market awareness of the Company’s
stock;

d)

Assist in identifying and introducing the company to third parties in connection
with potential strategic relationships and/or mergers or acquisitions;

e)

Assist the Company in reviewing presentations to third parties interested in
strategic relationships;

f)

Provide advice regarding issues relating to potential strategic relations,
capital raises and potential investment banking contacts;

g)

Establish contact with investment banks or registered broker dealers with regard
to potential capital raise activity;

h)

Assist the Company in establishing a value range for potential transactions;

i)

Assist the Company, where practicable, in its due diligence procedures;

j)

Counsel the Company as to strategy and tactics for negotiating with the
prospective strategic partners, merger partners or investment banks or
registered broker/dealers;

k)

Advise as to the structure and form of potential transactions; and

l)

Assuming an agreement is reached for a potential transaction assist in reviewing
matters necessary to consummate the potential transaction.




Kolenik will be an independent contractor to the Company and nothing in this
agreement will be deemed to create an agency, partnership, or joint venture
relationship. Nothing in this agreement will be interpreted or construed as
creating or establishing any employment relationship between the Company and
Kolenik.   Kolenik shall not have any authority to bind the Company or enter
into any commitment on behalf of the Company, or make any representations or
promises regarding the Company, its business or any future performance, or
disclose any information regarding the Company or its business other than
information which is contained in the Company’s SEC Filings.  Kolenik shall
perform its duties hereunder in compliance with all federal, state and local
laws, rules and regulations.




Term of Agreement




Kolenik will act for the Company as provided above from the date of this letter
for a period of twenty four (24) months unless this assignment is extended by
mutual consent.  This agreement may be terminated by either party at any time
after six (6) months from the date herein provided thirty (30) days written
notice is given to the terminated party.







General Retainer, Strategic Advisory Fee




a)

As compensation for his services in providing such advice and assistance, the
Company agrees to (i) pay Kolenik an advisory fee of up to $241,200, which at
the sole election of the Company may be paid in cash, or up to four hundred and
two thousand (402,000)  shares of common stock; and (ii) issue Kolenik up to
three hundred and fifty two thousand (352,000) warrants, as follows:




1)

$90,000 in cash, or one hundred and fifty thousand (150,000) shares of common
stock upon execution of this agreement;

2)

provided the agreement has not been terminated or notice of termination has been
given by either party, $8,400 in cash each month, or fourteen thousand (14,000)
shares of common stock each month, for eighteen (18) months beginning seven (7)
months from the date of execution of this agreement and ending twenty four (24)
months from the date of execution of this agreement;

3)

one hundred thousand (100,000) five year warrants with a $1.00 strike price upon
execution of this agreement;

4)

provided the agreement has not been terminated or notice of termination has been
given by either party, fourteen thousand (14,000)  five year warrants with a
$1.00 strike price each month for eighteen (18) months beginning seven (7)
months from the date of execution of this agreement and ending twenty four (24)
months from the date of execution of this agreement.




The common stock issued hereunder and the shares underlying the warrants will be
granted piggy back registration rights for future registration statement that
the Company may file (subject to any underwriter advised cut-backs on the amount
of shares), but shall not be included in the registration statement on review
with the Securities and Exchange Commission as of the date of this agreement.
Any registration rights shall be conditioned upon the receipt from Kolenik of
all reasonably required representations, warranties and documents necessary for
the preparation and filing of the registration statement.  The warrants
described herein will contain a cashless exercise provision.




a)

All actual expenses incurred by Kolenik while performing his duties under this
agreement will be reimbursed provided Kolenik receives written approval (email
being an acceptable form of written approval) from the Company in advance of the
expenditures.




Representations and Warranties of Kolenik.  




To induce the Company to enter into this agreement and issue the shares and
warrants (the “Securities”), Kolenik (the “Investor”) represents and warrants as
follows as of the date of this agreement and the date of each additional
issuance of Securities:




(a)

The Investor understands that the Company has had limited business operations
and revenues to date.  The Investor has had adequate opportunity to obtain
publicly available information from the Company concerning the business of the
Company.  The Company has not disclosed any material non-public information to
Investor in connection with the issuance of the Securities, and the Company does
not have any obligation to disclose any material non-public information to
Investor, nor will the Company have any obligation to update Investor with any
material non-public information of which they may become aware after the date
hereof.  The Investor has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Company, is able to bear the risks of an investment in the
Company and understands the risks of, and other considerations relating to, the
receipt of the Securities.




()

The Securities to be acquired hereunder are being acquired by the Investor for
the Investor's own account for investment purposes only and not with a view to
resale or distribution.




(c)

Investor either has a pre-existing personal or business relationship with the
Company or its officers, directors or controlling persons, or by reason of
Investor’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with the receipt of the Securities.




(d)

Investor is not aware of the publication of any advertisement in connection with
the offer or sale of the Securities.




(e)

The Investor understands that the Securities have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), the securities laws
of any state thereof or the securities laws of any other jurisdiction, nor is
such registration contemplated.  The Investor understands and agrees further
that the Securities must be held indefinitely unless they are subsequently
registered under the Securities Act and appropriate state securities laws or an
exemption from registration under the Securities Act and appropriate state
securities laws covering the sale of the Securities, as applicable, is
available.  The Investor understands that legends stating that the Securities
has not been registered under the Securities Act and state securities laws and
setting out or referring to the restrictions on the transferability and resale
of the Securities will be placed on the certificates representing the
Securities.  The Investor's overall commitment to the Company and other
investments that are not readily marketable is not disproportionate to the
Investor's net worth and the Investor has no need for immediate liquidity in the
Investor's investment in the Company.




(f)

The Investor has had the opportunity to review the Company’s public reports
filed with the Securities and Exchange Commission which contain the most recent
public information regarding the Company (the “SEC Filings’), and which include
certain risk factors related to the Company and an investment in the Company.
 The Investor has not been furnished any literature other than the SEC Filings
and is not relying on any information, representation or warranty by the Company
or any of its affiliates or agents, other than information contained in the SEC
Filings, in determining whether to receive the Securities in lieu of cash
compensation.




(g)

The Investor understands that certain forward-looking statements that may be
contained in the SEC Filings by their nature involve significant elements of
subjective judgment and analysis that may or may not be correct; that there can
be no assurance that such forward-looking statements will be accurate; and that
such forward-looking statements should not be relied on as a promise or
representation of the future performance of the Company.




(h)

The Investor has consulted to the extent deemed appropriate by the Investor with
the Investor's own advisers as to the financial, tax, legal and related matters
concerning an investment in the Company and on that basis believes that an
investment in the Company is suitable and appropriate for the Investor.




(i)

The Investor has the legal capacity and all requisite authority to enter into,
execute and deliver this agreement, to receive the Securities and to perform all
the obligations required to be performed by the Investor hereunder.  This
agreement is the valid and binding agreement of the Investor and enforceable
against the Investor in accordance with its terms. Such execution, delivery and
compliance by or on behalf of the Investor does not conflict with, or constitute
a default under, any instruments to which the Investor is bound, any law,
regulation or order to which the Investor is subject, or any agreement to which
the Investor is a party or by which the Investor is or may be bound.




(j)

The principal residence of the Investor is in the jurisdiction indicated on the
top of the first page.




(k)

The Investor acknowledges that legal counsel to the Company does not represent
any Investor, and that legal counsel to the Company shall owe no duties directly
to that Investor.  The Investor acknowledges that legal counsel to the Company
has not represented the interests of Investor, or any documents or agreements
related to the investment, including this Agreement.  The Investor has either
engaged independent legal counsel to represent them with respect to the
investment, or has had the opportunity to do so.




(l)

The Investor is an "accredited investor" within the meaning of Rule 501 of
Regulation D under the Securities Act, such that one or more of the
qualifications set forth on the attached Investor Suitability Questionnaire
applies, and Investor has completed, executed and delivered to the Company an
Investor Suitability Questionnaire, and the information contained in the
Investor Suitability Questionnaire is true and correct.




Governing Law




This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of law
principles.




Sole and Entire Agreement; Binding Effect




This agreement is the sole and entire agreement between the parties pertaining
to its subject matter and supersedes all prior agreements, representations and
understandings of the parties.  No modifications of this agreement shall be
binding unless agreed to in writing by Kolenik and the Company.  This agreement
may not be assigned by Kolenik without the prior written consent of the Company.







/s/ Patrick Kolenik

Patrick Kolenik




Agreed and Accepted:




IdeaEdge, Inc.







By:   /s/ Jonathan Shultz

         Mr. Jonathan Shultz

         Chief Financial Officer



